ORDER
PER CURIAM.
Willie Kent, Jr., Movant, appeals from the judgment denying his Rule 24.035 motion for post-conviction relief after a hearing. Mov-ant sought relief from his guilty plea to three counts of voluntary manslaughter in violation of section 565.023, RSMo 1994, and three counts of armed criminal action in violation of section 571.015, RSMo 1994.
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s decision is not clearly erroneous. Rule 24.035(j) (1995). An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).